PER CURIAM.
This is an appeal from a conviction of burglary of a structure entered by the Circuit Court of St. Johns County, Florida. The public defender has filed an Anders1 motion and brief, requesting leave to withdraw as counsel for the appellant and representing to this Court that no reversible error appears. On January 31, 1980, this Court gave the appellant thirty (30) days within which to file a brief on his own behalf. No such brief has been filed. The Court has reviewed counsel’s brief and the record herein and no reversible error appears. The motion of the public defender to withdraw is hereby granted, and the judgment and sentence are hereby
AFFIRMED.
COBB, UPCHURCH and SHARP, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).